Citation Nr: 1542333	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran was in Vietnam, engaged in combat with the enemy and was exposed to loud noise (acoustic trauma) while in service. 

2.  Symptoms of tinnitus first began in service and have been recurrent since service separation, and the Veteran's currently diagnosed tinnitus is related to exposure to acoustic trauma in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for tinnitus.  Specifically, he asserts that he was exposed to acoustic trauma, in the form of mortar rounds, while in service.  After a careful review of the record, the Board has determined that service connection for tinnitus is warranted. 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

A review of the record shows that the Veteran underwent a VA audiological examination in June 2013.  At this examination the Veteran was diagnosed with tinnitus.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Service records show that the Veteran served in Vietnam and received the Combat Infantryman Badge.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Veteran has asserted that he first began to have symptoms of tinnitus in service during combat in Vietnam.  As noted above, the Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).  Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  At the March 2012 VA audiometric examination, the Veteran reported that he experienced tinnitus since service and the tinnitus was recurrent.  The Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Falzone, supra.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service. 

There is evidence that weighs against the claim for service connection.  The service treatment records do not document a diagnosis of tinnitus.  The audiologist who conducted the June 2013 VA examination opined that the tinnitus was not incurred in service or caused by the combat noise exposure. 

However, based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to combat noise in active service and the tinnitus began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


